ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                      )
                                                  )
Electronic Warfare and Associates-Government      )   ASBCA No. 60572
 Systems                                          )
                                                  )
Under Contract Nos. HC1013-06-F-2389              )
                    DASG62-97-D-Ol 12             )
                    FA4417-04-F-0274              )
                    EWAJV-97-D-0112               )
                    F29601-97-D-Ol 12             )
                    N61339-05-D-6005              )

APPEARANCE FOR THE APPELLANT:                         Mr. Luigi D'Amato
                                                       Chief Financial Officer

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Samuel W. Morris, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Chantilly, VA

                                  ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 21 September 2016
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 60572, Appeal of Electronic Warfare and
Associates-Government Systems, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                                2